Case 2:19-mj-04154-MAH Document 4 Filed 03/01/19 Page 1 of 1 PagelD: 22
UNITED STATES DISTRICT COURT

for the

District of New Jersey

MAGISTRATE'S COURTROOM MINUTES

UNITED STATES OF AMERICA
Plaintiff

Vv.

WILLIAM GREEN

 

 

Defendant
PROCEEDINGS: _ Initial Appearance
C_] COMPLAINT
ADVISED OF RIGHTS
WAIVER OF COUNSEL
APPT. OF COUNSEL: _AFPD CJA
WAIVER OF HRG: _ PRELIM REMOVAL
CONSENT TO MAGIS TE’S JURISDICTION

[__] PLEAENTERED: [ _] GUILTY_[[__] NOTGUILTY
[__] PLEA AGREEMENT

[_] RULE 11 FORM

[_} FINANCIAL AFFIDAVIT EXECUTED

(__] OTHER:

 

HEARING SET FOR:

[_] PRELIMINARY/REMOVAL HRG.
[_] DETENTION/BAIL HRG.

 

 

 

 

 

 

[_] TRIAL:(___]courRT[__]JuRyY
[_] SENTENCING
[J OTHER:

APPEARANCES:

AUSA: » Pony Torntore

DEFT. COUNSEL:_ 4ebert Sfah/
PROBATION:

INTERPRETER

Language:

TIME COMMENCED: A-O/
TIME TERMINATED: 7 .OF7F ee
CD NO;_ECR

 

MAGISTRATE JUDGE: _Michael A. Hammer

 

 

CASE NO. 19-4154
DATE OF PROCEEDINGS: 3/1/2019
DATE OF ARREST: __ 3/1/2019

 

[_] TEMPORARY COMMITMENT
[_] CONSENT TO DETENTION WITH RIGHT TO MAKE A
[_] BAIL APPLICATION AT A LATER TIME
[__] BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
BAIL SET: (02, OC" >
INSECURED BOND
SURETY BOND SECURED BY CASH/PROPERTY
TRAVEL RESTRICTED
REPORT TO PRETRIAL SERVICES
[__] DRUG TESTING AND/OR TREATMENT
MENTAL HEALTH TESTING AND/OR TREATMENT
SURRENDER AND/OR OBTAIN NO PASSPORT
)SEE ORDER SETTING CONDITIONS OF RELEASE FOR
ADDITIONAL CONDITIONS

DATE:
DATE:
DATE:
DATE:
DATE:

 

J. Baker
DEPUTY CLERK.

 
